COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 FREDERICK OWEN HAIMAN,                                       No. 08-12-00361-CV
                                                 §
                        Appellant,                                Appeal from
                                                 §
 v.                                                           383rd District Court
                                                 §
 DEANNA LYNNELL                                                 of County, Texas
 SHUTES-HAIMAN,                                  §
                                                                     (TC # )
                        Appellee.                §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.